DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶) where # denotes the page number and ¶ denotes the paragraph number of the pre-grant publication corresponding to this application, US 2022/0185671. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	The response dated 10/17/2022 has been received and will be entered.
Claim(s) 1-7, 9-20 is/are pending.
Claim(s) 1, 9, 11 is/are currently amended.
Claim(s) 18-20 is/are new.
Claim(s) 8 is/are acknowledged as cancelled.
	The action is FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on:
10/13/2022 
10/22/2022 
was filed after the mailing date of the Non-Final Office Action on 9/28/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Claim Rejections – 35 U.S.C. §§ 102-103
I. With respect to the rejection of Claim(s) 1, 2, 3, 4, 5, 7, and 11 under 35 U.S.C. 102(a)(1) as being anticipated by US 2008/0157435 to Zhang, et al., as understood, the Remarks rely on incorporation of non-rejected dependent Claim 8 into Claim 1. (Remarks of 1/17/2022 at 7). This is persuasive for independent Claim 1. 
With respect to method Claim 11, the Remarks state:
Thus, Zhang’435 discloses the suspension is treated by ultrasonic vibration to disperse the single-walled carbon nanotubes.

“Flocculation (in polymer science): When a sol is colloidally unstable (i.e. the rate of aggregation is not negligible) then the formation of aggregation is called flocculation or coagulation” (see https.//en.m.wikipedia.org/wiki/Flocculation# Deflocculation). That is, a floccule structure has to be an aggregation. In amended claim 11, the floccule structure requires the carbon nanotubes are aggregated. However, in Zhang’435, the carbon nanotubes are dispersed by ultrasonic vibration. | Thus the ultrasonic vibration prevents the carbon nanotubes from aggregating in the suspension of Zhang’435. Thus, the carbon nanotubes in the suspension of Zhang’435 cannot form an aggregation and also cannot form a floccule structure.

(Remarks of 10/27/2022 at 10-11). In response: First, the Wikipedia evidence was not provided. Second, the claims and the application, as understood, are not related – at least directly – to polymer science. As such, it is not understood why “polymer science” evidence is being offered. Third, terms are given their broadest reasonable interpretation in light of the specification. MPEP 2111. Here, the Specification states:
[0074] The carbon nanotube array with a height of 285 microns is grown on an 8-inch silicon wafer, and the carbon nanotube array is scraped from the silicon wafer and placed in the ethanol solvent. Then, PVP is added in the ethanol solvent (0.1 g PVP per 200 mL ethanol solvent), and ultrasonic flocculation is performed using an ultrasonic cell disruptor, to form the carbon nanotube suspension. Finally, the carbon black powder with a diameter of 10 μm is added, and ultrasonic treatment is performed for 0.5 h (hour) to obtain a stable light absorber preform solution. In Example 1, when 1 g of carbon black powder is added to the carbon nanotube suspension, the aggregation effect of the carbon nanotubes and carbon black powders is not obvious, as shown in FIG. 3. When 5 g of carbon black powder is added to the carbon nanotube suspension, the carbon nanotubes and carbon black powder aggregate together, as shown in FIG. 4, but the light absorber preform solution can still be sprayed by a spray gun, and the sprayed layer remains uniform. However, when 7 g of carbon black powder is added to the carbon nanotube suspension, the carbon nanotubes and carbon black powder aggregate seriously, to form a precipitate deposited on the bottom of the container, and the precipitate is clearly layered with the upper liquid, as shown in FIG. 5. In FIG. 5, the upper liquid is transparent, which indicates that the mass of carbon nanotubes in the upper liquid is very low. The precipitate is a colloidal substance and cannot be used for spraying. Therefore, in the carbon nanotube suspension formed by 200 mL of ethanol solvent and. 0.4 g of carbon nanotubes, 5 g of carbon black powder is the best ratio for spraying.

(S. 3: [0074]) (emphasis added). Stated differently: ultrasonic flocculation is performed to form a suspension. Note elsewhere that the Specification refers “During step S12, after adding the carbon nanotubes to the solvent, a process of flocculating is executed to get a floccule structure. The process of flocculating is selected from the group consisting of ultrasonic dispersion and high-strength agitating/vibrating.” (S. 3: [0069]) (emphasis added). Note the mention of dispersion. Fourth, Zhang teaches: “the suspension is treated by ultrasonic vibration for about 5 minutes to disperse the single-walled carbon nanotubes therein.” (Zhang 2: [0020]) (emphasis added).  Stated differently: ultrasonic flocculation is performed to form a dispersion. No difference – beyond semantic – is seen between a “suspension” and a “dispersion.” Application of the reference in this manner is reasonable in view of how the specification uses the term “flocculating.” 
The Remarks were not persuasive. 
The rejection is MAINTAINED, updated below. 
II. With respect to the rejection of Claim(s) 1, 2, 3, 4, 5, 7, 8, 9, 10, 11, 15, 16, 17 under 35 U.S.C. 103 as being unpatentable over US 2008/0157435 to Zhang, et al., as understood, the Remarks traverse the rejection of Claim 8, now incorporated into Claim 1. (Remarks of 1/17/2022 at 7). The Remarks state: 
The Office admits that “Zhang teaches that the mass percentage concentration of the nano-scale particles affects the thickness of the film. (Zhang 1: [0017]). The amount of nanoparticles is understood as a result-effective variable, optimization of which does not impart patentabilty.” (page 6 of this Office action, emphasis added). Applicant respectfully disagrees.

(Remarks of 10/17/2022 at 7). The Remarks go on, stating:
Zhang’435 discloses a suspension including an organic solvent and a number of nano-scale particles dispersed therein, and the nano-scale particles can be carbon nanotubes or carbon blacks. Zhang’435 also discloses the thickness of the nano-scale film is determined by the mass percentage concentration of the nano-scale particles in the suspension. That is, Zhang’435 discloses the mass percentage concentration of the carbon nanotube or the carbon black in the suspension. However, Zhang’435 dose not disclose the mass ratio of the carbon nanotubes and the carbon blacks. Thus, Zhang’435 fails to disclose “a mass ratio of the plurality of carbon nanotubes and the plurality of carbon particles is in a range from about 4: to about 4: 76” (emphasis added) as required by amended claim 1.

(Remarks of 10/17/2022 at 8). 
In response, the Remarks truncate the rejection of Claim 8. The Office Action stated:
As to Claim 8, Zhang teaches that the mass percentage concentration of the nano-scale particles affects the thickness of the film. (Zhang 1: [0017]). The amount of nanoparticles is understood as a result-effective variable, optimization of which does not impart patentabilty. MPEP 2144.05. Alternatively or additionally, changes in size/proportion do not impart patentability. MPEP 2144.04 IV. A.  

(Non-Final Office Action dated 9/28/2022 at 6) (emphasis added). The Remarks do not address this portion of the rejection, which relied on MPEP 2144.04 IV. A. 
Zhang (which shares co-inventors with this application) teaches/suggests all combinations of carbon nanotubes and carbon black. Zhang teaches that it is advantageous to use them both. (Zhang 1: [0015] – “The nano-scale particles can, advantageously, be carbon nanotubes and carbon black.”) (emphasis added). As acknowledged in the Remarks, Zhang teaches:
Referring to FIG. 2 and FIG. 3, when a mass percentage concentration of the nano-scale particles in the suspension is in the approximate range from 0.1% to 1%, the thickness of the obtained nano-scale film is on the order of tens of nanometers (e.g., 10~50 nm). When a mass percentage concentration of the nano-scale particles in the suspension is in the approximate range from 1% to 10%, the thickness of the obtained nano film is in the approximate range from hundreds of nanometers to several micrometers (e.g., 100 nm~9 µm).

(Zhang 1-2: [0017]) (emphasis added).  Zhang goes on to disclose an embodiment where nanotubes are added to the solution in an amount of 0.25% by mass (Zhang 2: [0019]), and an embodiment where carbon black is added to the solvent in an amount of 5% by mass. (Zhang 2: [0024]). Both of these values are less that the largest value taught in paragraph [0017] and claimed in Claim 5. This, coupled with the explicit “advantageously” language, reasonably suggests a combination of the two in varying proportions. 
	However … while not argued in the Remarks, the Specification contains some evidence of the criticality of limitation. The Specificaiton state:
[0050] When the mass of the carbon particles is too small, the absorption performance of the light absorber formed by spraying the light absorber preform solution is poor. When the mass of the carbon particles is too much, it is difficult to spray the light absorber preform solution. The mass ratio of carbon nanotubes and carbon particles is: carbon nanotubes: carbon particles=4:5 to 4:70. The mass ratio of carbon nanotubes and carbon particles is in a range from about 4:5 to about 4:70. The mass of the solvent can be adjusted according to actual conditions to ensure that the light absorber preform solution can be sprayed. The solvent can be greater than or equal to about 50 mL (milliliter). In the light absorber preform solution, when the solvent is about 200 mL and the carbon nanotube is about 0.4 g, the mass of the carbon particles is in a range from about 0.5 g to about 7 g. In one embodiment, the solvent is 200 mL, the carbon nanotube is 0.4 g, the mass of the carbon particles is in a range from 0.5 g to 7 g. In one embodiment, the ethanol solvent is 200 mL, the carbon nanotube is 0.4 g, and the carbon particle is 5 g.

[0074] The carbon nanotube array with a height of 285 microns is grown on an 8-inch silicon wafer, and the carbon nanotube array is scraped from the silicon wafer and placed in the ethanol solvent. Then, PVP is added in the ethanol solvent (0.1 g PVP per 200 mL ethanol solvent), and ultrasonic flocculation is performed using an ultrasonic cell disruptor, to form the carbon nanotube suspension. Finally, the carbon black powder with a diameter of 10 μm is added, and ultrasonic treatment is performed for 0.5 h (hour) to obtain a stable light absorber preform solution. In Example 1, when 1 g of carbon black powder is added to the carbon nanotube suspension, the aggregation effect of the carbon nanotubes and carbon black powders is not obvious, as shown in FIG. 3. When 5 g of carbon black powder is added to the carbon nanotube suspension, the carbon nanotubes and carbon black powder aggregate together, as shown in FIG. 4, but the light absorber preform solution can still be sprayed by a spray gun, and the sprayed layer remains uniform. However, when 7 g of carbon black powder is added to the carbon nanotube suspension, the carbon nanotubes and carbon black powder aggregate seriously, to form a precipitate deposited on the bottom of the container, and the precipitate is clearly layered with the upper liquid, as shown in FIG. 5. In FIG. 5, the upper liquid is transparent, which indicates that the mass of carbon nanotubes in the upper liquid is very low. The precipitate is a colloidal substance and cannot be used for spraying. Therefore, in the carbon nanotube suspension formed by 200 mL of ethanol solvent and. 0.4 g of carbon nanotubes, 5 g of carbon black powder is the best ratio for spraying.

(S. 2: [0050]; 3-4: [0074]). Thus, there would appear to be evidence of the criticality of the limitation. Per MPEP 2144.04, “[i]f the applicant has demonstrated the criticality of a specific limitation, it would not be appropriate to rely solely on case law as the rationale to support an obviousness rejection.” On reconsideration in view of the amendment, it is unlikely the rejection of product claim 1 would be affirmed. 
The evidence discussed above is persuasive. The rejection is MAINTAINED, updated below. 
III. With respect to the rejection of Claim(s) 6 and 12 under 35 U.S.C. 103 as being unpatentable over US 2008/0157435 to Zhang, et al. in view of: (i) Sveningsson, et al., Raman spectroscopy and field-emission properties of CVD-grown carbon-nanotube films, Appl. Phys. A 2001; 73: 409-418 (hereinafter “Sveningsson  at __”), as understood, the rejection was not substantively traversed. (Remarks of 10/17/2022 at 11). The rejection is MAINTAINED, as updated below.
IV. With respect to the rejection of Claim(s) 13-14 under 35 U.S.C. 103 as being unpatentable over US 2008/0157435 to Zhang, et al. in view of: (i) Sveningsson, et al., Raman spectroscopy and field-emission properties of CVD-grown carbon-nanotube films, Appl. Phys. A 2001; 73: 409-418 (hereinafter “Sveningsson  at __”), and futher in view of: (ii) US 2010/0227058 to Zhang, et al. (“Zhang ‘058”), and (ii) Klinke, et al, Comparative study of the catalytic growth of patterned carbon nanotube films, Surface Science 2001; 492: 195-201 (hereinafter “Klinke at __”), as understood, the rejection was not substantively traversed. (Remarks of 10/17/2022 at 11). The rejection is MAINTAINED, as updated below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


I. Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 18 recites:
18. (new): The light absorber preform solution of claim 1, wherein a light absorber is formed after spraying the light absorber preform solution, and an absorption rate of the light absorber in a wavelength range of 400 nm to 20 nm is 99.9%.

This is some manner of hybrid claim, but it is unclear what the hybrid is intending to describe. The preamble and Claim 1 (from which Claim 18 depends) are referring to a solution. The rest of the body of the claim refers to what is done with the solution, versus for example, the process or method steps employed to make the solution, as a conventional product-by-process claim might. Stated differently: what infringes this claim? The solution?  Or the light absorber? Note also MPEP 2173.05(p), incorporated herein by reference, related to product and process in the same claim. 



Claim Rejections - 35 USC §§ 102-103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

I. Claim(s) 11 – or as stated below - is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2008/0157435 to Zhang, et al. 

With respect to Claim 11, this claim requires “providing a plurality of carbon nanotubes.” Nanotubes are provided. (Zhang 1: [0015]). 
Claim 11 further requires “placing the plurality of carbon nanotubes into a solvent and flocculating, to obtain a carbon nanotube suspension being a floccule structure, wherein the plurality of carbon nanotubes in the carbon nanotube suspension are entangled with each other to form a network structure.” The nanotubes are placed into ethanol (a solvent) and an ultrasonic treatment – interpreted as flocculating – is applied. Id. A floccule structure is more than reasonably suggested by virtue of Zhang teaching ultrasonic dispersion. The discussion in the Response to Arguments section above is incorporated herein by reference. Note also the nanotube networks taught by Zhang. (Zhang “Figs.”). 
Claim 11 further requires “adding a plurality of carbon particles into the carbon nanotube suspension.” Carbon nanotubes and carbon black are added. Id. 

II. Claim(s) 11, 15, 16, and 17 - or as stated below -  is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0157435 to Zhang, et al. 

	The discussion accompanying “Rejection I” above is incorporated herein by reference. To the extent any of the cited passages can be characterized as combining embodiments, selecting from lists, etc. (no such concession is made), any such combination/selection is obvious. The articulated rationale is that it reflects application of known techniques, materials, elements, etc. consistent with known methods to achieve predictable results. This does not impart patentability. MPEP 2143. 
	Zhang is interpreted as teaching carbon nanotubes and carbon black in the solution. See (Zhang 1: [0015] – “The nano-scale particles can, advantageously, be carbon nanotubes and carbon black.”) (emphasis added). Note that Zhang states “and” versus “or.” Note also Claim 2, which states “the nano-scale particles are comprised of at least one of carbon nanotubes and carbon black.”  Despite these explicit teachings, to the extent Zhang can somehow be characterized as not teaching suspensions with both carbon nanotubes and carbon black (again, no such concession is made), Zhang clearly teaches, suggests and motivates one of skill in the art to add both particles. Alternatively or additionally, "[i]t is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted). 
As to Claim 15, as above, changes in size/proportion do not impart patentability. MPEP 2144.04 IV. A.  As noted above Zhang also teaches that the mass percentage concentration of the nano-scale particles affects the thickness of the film. (Zhang 1: [0017]). The amount of nanoparticles is understood as a result-effective variable, optimization of which does not impart patentabilty. MPEP 2144.05.
As to Claim 16, to the extent Zhang may not teach the volume, changes in size/proportion do not impart patentability. MPEP 2144.04 IV. A.  
As to Claim 17, as above, changes in size/proportion do not impart patentability. MPEP 2144.04 IV. A.  As noted above Zhang also teaches that the mass percentage concentration of the nano-scale particles affects the thickness of the film. (Zhang 1: [0017]). The amount of nanoparticles is understood as a result-effective variable, optimization of which does not impart patentabilty. MPEP 2144.05.


III. Claim(s) 12 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0157435 to Zhang, et al. in view of:
(i) Sveningsson, et al., Raman spectroscopy and field-emission properties of CVD-grown carbon-nanotube films, Appl. Phys. A 2001; 73: 409-418 (hereinafter “Sveningsson  at __”).

The discussion(s) accompanying “Rejections I-II” above is/are incorporated herein by reference.
As to Claim 12, Zhang teaches multiple carbon nanotubes. (Zhang 1: [0015]). To the extent Zhang may not teach the particular manner in which they are made, Sveningsson does. Sveningsson growing a carbon nanotube array on a substrate (“Si wafer”) and scraping the array away from the substrate. (Sveningsson at 410, col. 1 – “a fraction of the nanotube material was scratched off the Si substrate.”). Employing the method of Sveningsson reflects application of known techniques to achieve predictable results. This does not impart patentably. MPEP 2143, KSR. 

IV. Claim(s) 13-14 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0157435 to Zhang, et al. in view of:
(i) Sveningsson, et al., Raman spectroscopy and field-emission properties of CVD-grown carbon-nanotube films, Appl. Phys. A 2001; 73: 409-418 (hereinafter “Sveningsson  at __”), and futher in view of:
(ii) US 2010/0227058 to Zhang, et al. (“Zhang ‘058”), and
(ii) Klinke, et al, Comparative study of the catalytic growth of patterned carbon nanotube films, Surface Science 2001; 492: 195-201 (hereinafter “Klinke at __”).

The discussion(s) accompanying “Rejections I-III” above is/are incorporated herein by reference.
As to Claim 13, to the extent Sveningsson may not teach the particulars of the method of making the nanotube, this difference does not impart patentabilty. These particulars are known in the art. Flat substrates with smooth surfaces (limitations a-b) are known, as identified in Sveningsson. They are also taught in any number of nanotube references, like Zhang ‘058. See (Zhang ‘058 1: [0018] – “The substrate 11 can, advantageously, be selected from the group consisting of a polished silicon wafer, a polished silicon dioxide wafer, and a polished quartz wafer.”) and (Zhang ‘058 1: [0019] – “Step 2 includes the depositing of a catalyst layer on the flat and smooth surface of the substrate (FIG. 2).”). 
Annealing in air (limitation c) is likewise known. (Zhang ‘058 2: [0020] – “Preferably, before posited in the furnace, the substrate 11, with the catalyst layer 12 deposited thereon, is annealed in ambient air at 300-400°C for approximate 10 hours, thereby transforming the catalyst layer 12 into nano-sized catalyst oxide particles.”). As to the particular annealing temperature/time, Zhang appears to teach a lower temperature. (Zhang 2: [0020]).  Klinke however teaches a process where “[t]he same temperatre was used throughout the entire process.” (Klinke at 196, col. 1). These temperatures are “between 580°C and 1000°C.” (Klinke at 196, col. 2). Klinke goes on to teach “[t]he diameter of the nanotubes and the denwsity is adjustable by choosing the corresponding temperature” and “the best nanotubes are obtained at temperatures between 650C and 720C.” One would be motivated to anneal at the claimed temperatures to control diameter and density. 
The growth temperature/atmosphere (limitation d) and time (limitation e) is likewise known. See (Zhang 2: [0022] – temperature), (Zhang 2: [0020] – protective gas) and (Zhang 2: [0021] – time). 
Use of common nanotube CVD techniques like those of Zhang reflects application of known techniques to achieve predictable results. Annealing per Klinke is obvious for the reasons noted above. 
As to Claim 14, as noted above, Zhang teaches the claimed reaction time. (Zhang 2: [0021]). As such, it is expected that the height is taught. Alternatively or additionally, Zhang teaches that “[i]f the growing time is less than 10 minutes, the produced carbon naontubes may have a short length.” Id. This is understood as a result-effective variable relationship between reaction time and nanotube length. Optimization of a result-effective variable does not impart patentability. MEPP 2144.05. 

Allowable Subject Matter
I. Claims 1-10 and 19-20 are allowed.
	Search of the prior art did not reveal the features of the properly construed claims with the requisite specificity. The criticality of the range now recited in Claim 1 is noted and considered persuasive. 
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571) 272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736